DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4, 6-14, 16 and 18), Genus A species: Bacillus Spp., and Genus B species: thymine in the reply filed on 24 May 2022 is acknowledged.
Claims 19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 May 2022.

Claim Status
Claims 5, 15, 17, 20 and 22-25 are cancelled.
Claims 1-4, 6-14, 16, 18-19 and 21 are currently pending.
Claims 19 and 21 are withdrawn, as discussed in the Election/Restrictions section above.
Claims 1-4, 6-14, 16 and 18 are under examination herein.
Claims 1-4, 6-14, 16 and 18 are rejected.

Priority
	The instant application claims the benefit of priority to GB1718133 filed on 2 November 2017. A certified copy of this document was received. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the claims is 2 November 2017.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 30 April 2020, 3 June 2020 and 3 June 2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full.  A signed copy of the lists of references cited from the IDS are included with this Office Action.

Drawings
The drawings are objected to for failing to comply with 37 CFR 1.84(u), because the partial views of Figure 1 that are executed on separate pages do not follow the required labeling convention of the number followed by an Arabic numeral.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology (i.e. said xx).  
The abstract of the disclosure is objected to because of the following informality: it contains language that can be implied ("The present invention relates to"). 
Correction is required.  See MPEP § 608.01(b).

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The disclosure is objected to because of the following informalities: The title for Brief Description of Drawings is missing on Page 23.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 U.S.C. §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
Regarding claim 4, line 3 the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the limitations are being interpreted as part of the claimed invention. 
Claims 6, 8, 10, 11 and 14 are dependent on claim 4 and are also rejected due to said dependency. 
Regarding claim 7, line 4 the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites yeast extract at a concentration lower than 0 mg/ml in lines 2-4. It is unclear what scope of concentrations would be considered lower than 0 mg/mL. 
Regarding claim 8, line 4 the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the limitations are being interpreted as part of the claimed invention.
Claim 8 recites yeast extract at a concentration lower than … 0 mg/ml in lines 2-4. It is unclear what scope of concentrations would be considered lower than 0 mg/mL. 
Claim 12 is indefinite for depending on canceled claim 5. For examination purposes, claim 12 is being interpreted as dependent on claim 4. 
Regarding claim 13, line 3 the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the limitations are being interpreted as part of the claimed invention.
Regarding claim 14, line 3 the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the limitations are being interpreted as part of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 7, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekowska (Sekowska, A. et al, Identification of yrrU as the Methylthioadenosine Nucleosidase Gene in Bacillus subtilis, 1999, DNA Research, 6: 255-264; 30 April 2020 IDS Document NPL #4; previously cited) as evidenced by Anagnostopoulos (Anagnostopoulos, C. et al., Requirements for Transformation in Bacillus Subtilis, 1960, Journal of Bacteriology, 81: 741-746).
Regarding claims 1, 2, and 9, Sekowska discloses Bacillus subtilis mutants [as recited in claim 2] are thymidylate synthase deficient, and therefore auxotrophic for thymine [unable to proliferate in absence of thymine as recited in claim 1] (Sekowska Abstract, lines 1 and 5-6). A complete pfs coding sequence isolated from E. coli by PCR was used to replace the thyA gene inserted in yrrU (Sekowska Pg. 260, 3.3 Replacement of yrrU by its presumably orthologous E. coli counterpart pfs). B. subtilis were grown in Luria-Bertani medium and/or minimal salt medium. The medium was supplemented with 50 mg/liter L-tryptophan and 50  mg/liter thymine [as recited in claim 9] when necessary. Antibiotics were added at the following concentrations: ampicillin, 100 mg/liter, trimethoprim, 10 mg/liter (Sekowska Pg. 256, Materials and Methods, lines 1-7, line 20, Col. 2, line 1).
Regarding claims 7 and 13, Sekowska discloses minimal salt medium as growth medium with no yeast extract (Sekowska Pg. 256, Materials and Methods, lines 1-7) as evidenced by Anagnostopoulos (Anagnostopoulos cited at Sekowska Materials and Methods; Anagnostopoulos Pg. 742, Col. 1, [4], last 5 lines: fresh minimal medium containing 0.5% glucose, 5 µg per ml L-tryptophan, 0.01% casein hydrolyzate, and an additional amount of MgSO4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, 6, 8, 10-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sekowska (Sekowska, A. et al, Identification of yrrU as the Methylthioadenosine Nucleosidase Gene in Bacillus subtilis, 1999, DNA Research, 6: 255-264; 30 April 2020 IDS Document NPL #4; previously cited) as evidenced by Anagnostopoulos (Anagnostopoulos, C. et al., Requirements for Transformation in Bacillus Subtilis, 1960, Journal of Bacteriology, 81: 741-746) and AG Scientific (AG Scientific, Casamino Acids [Casein acid hydrolysate], https://agscientific.com/products/growth-media/powder/casamino-acids-casein-acid-hydrolysate-500-g.html) in view of Kiel (Kiel, J. et al., A General Method for the Consecutive Integration of Single Copies of a Heterologous Gene at Multiple Locations in the Bacillus subtilis Chromosome by Replacement Recombination, 1995, Applied and Environmental Microbiology, 61(12): 4244-4250). 
Regarding claims 3-4, 6, 8, 10-12, 14 and 16, Sekowska discloses Bacillus subtilis mutants are thymidylate synthase deficient, and therefore auxotrophic for thymine [unable to proliferate in absence of thymine] (Sekowska Abstract, lines 1 and 5-6). A complete pfs coding sequence isolated from E. coli by PCR was used to replace the thyA gene inserted in yrrU (Sekowska Pg. 260, 3.3 Replacement of yrrU by its presumably orthologous E. coli counterpart pfs). B. subtilis were grown in Luria-Bertani medium and/or minimal salt medium. The medium was supplemented with 50 mg/liter L-tryptophan and 50  mg/liter thymine [as recited in claim 10] when necessary. Antibiotics were added at the following concentrations: ampicillin, 100 mg/liter, trimethoprim, 10 mg/liter (Sekowska Pg. 256, Materials and Methods, lines 1-7, line 20, Col. 2, line 1).
Regarding claims 8 and 14, Sekowska discloses minimal salt medium as growth medium with no yeast extract [as recited in claim 8] and casamino acids [as recited in claim 14] (Sekowska Pg. 256, Materials and Methods, lines 1-7) as evidenced by Anagnostopoulos (Anagnostopoulos cited at Sekowska Materials and Methods; Anagnostopoulos Pg. 742, Col. 1, [4], last 5 lines: fresh minimal medium containing 0.5% glucose, 5 µg per ml L-tryptophan, 0.01% casein hydrolyzate, and an additional amount of MgSO4) and AG Scientific (AG Scientific Pg. 1, Casamino Acids = casein acid hydrolysate).
Regarding claim 11, Sekowska teaches B. subtilis were grown in Luria-Bertani medium and/or minimal salt medium. Antibiotics were added at the following concentrations: ampicillin, 100 mg/liter, trimethoprim, 10 mg/liter (Sekowska Pg. 256, Materials and Methods, lines 1-7, line 20, Col. 2, line 1).
	Regarding claim 12, Sekowska teaches thyB genes codes for a thermolabile product that shows no activity above 46° C while the product of the thyA gene is thermostable. Therefore, when grown at high temperature in the presence of trimethoprim and thymine, a significant proportion of growing colonies are devoid of thymidylate synthase. They, however, recover this enzyme activity at 37°C. This approach was used to build our recipient thy A- background. We first deleted the gene by in situ recombination with a DNA segment bracketing the thyA gene. This segment was constructed by fusing together the 5' and 3' ends of the PCR-amplified DNA fragments immediately upstream and downstream from the thyA gene. This construction was introduced into B. subtilis 168 to give strain BSIP7001. As expected, this strain is a thymine auxotroph at 46°C. The procedure subsequently requires the construction of a PCR product such that the gene to be deleted could be replaced with the functional thyA gene. The thyA- strain BSIP7001 was transformed with the amplified DNA, selecting for recombinants that recovered prototrophy at the high temperature under conditions leading to inactivation of the thyB gene product. The second step consists of replacing the thyA gene by any chosen DNA fragment allowing the cells to grow at 46° C in the presence of trimethoprim and thymine (conditions where only the cells lacking ThyA activity can grow) (Sekowska Pg. 259, Col. 2, line 23 – Pg. 260, Col. 1, [2]). 
Sekowska does not teach the introduction of a heterologous gene into the thyB gene in a Bacillus Spp. after introduction of a heterologous gene into the thyA gene as recited in claims 3, 4 and 6; the amount of trimethoprim present in step (iv) is higher than the amount of trimethoprim in step (ii) as recited in claim 11; or cells carrying two insertion are verified by the inability to grow at 37°C or 46°C unless supplemented with thymine as recited in claim 16.  
Regarding claims 3, 4, 6 and 16, Kiel teaches in B. subtilis, two mutations in the unlinked genes thyA and thyB encoding thymidylate synthetases (TSases), are required for thymine auxotrophy (Thy-). The thyA gene of B. subtilis encodes the major TSase activity. It was shown that thyA and thyA thyB mutants can incorporate exogenous thymine into DNA (Kiel Pg. 4244, Col. 2, lines 5-10). 
Regarding claim 11, Kiel discloses TMP (trimethoprim) selection plates consisting of minimal medium solidified with 1.5% agar and supplemented with 5 microgram/ml TMP (Kiel Pg. 4244, Col. 2, Materials and Methods, lines 9-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekowska's method by introducing a heterologous gene into the thyB gene similar to Sekowska's introduction of a heterologous gene into the thyA gene, because Kiel teaches two mutations in thyA and thyB are required for thymine auxotrophy. There would have been a reasonable expectation of success, because the method of introducing a heterologous gene to create a mutant was successful in producing the thyA mutant. 
It would have been obvious to further modify Sekowska and Kiel's method by introducing a heterologous gene into the thyB gene after introduction of a heterologous gene in the thyA gene, because it would be obvious to try and choose from a finite number of different orders of introducing the heterologous genes. One of ordinary skill would have a reasonable expectation of success in making this modification, because Kiel teaches a thyA thyB double mutant. 
Optimization of Sekowska's and Kiel's concentrations of trimethoprim in step (iv) would have led to the claimed amount of a higher concentration than the amount of trimethoprim present in step (ii) as recited in claim 11. The person of ordinary skill in the art would have found it obvious to optimize the concentration of trimethoprim within the conditions disclosed by Sekowska and Kiel, because Sekowska discloses trimethoprim as the selective agent in the presence of thymine.
One of ordinary skill would reasonably expect to verify cells carrying two insertions by their inability to grow at 37°C or 46° unless supplemented with thymine [as recited in claim 16], because Sekowska teaches cells with inactivated thyB gene product and an insertion in thyA grew at 37°C and 46°C in the presence of trimethoprim and thymine (Sekowska Pg. 259, Col. 2, line 23-Pg. 260, Col. 1, [2]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sekowska (Sekowska, A. et al, Identification of yrrU as the Methylthioadenosine Nucleosidase Gene in Bacillus subtilis, 1999, DNA Research, 6: 255-264; 30 April 2020 IDS Document NPL #4; previously cited) in view of Mandelstam (Mandelstam, J. et al. Sporulation in Bacillus subtilis. Effect of medium on the form of chromosome replication and on initiation to sporulation in Bacillus subtilis, 1971, Biochemical Journal, 125(2): 635-641).
Regarding claim 18, Sekowska discloses Bacillus subtilis mutants are thymidylate synthase deficient, and therefore auxotrophic for thymine [unable to proliferate in absence of thymine] (Sekowska Abstract, lines 1 and 5-6). A complete pfs coding sequence isolated from E. coli by PCR was used to replace the thyA gene inserted in yrrU (Sekowska Pg. 260, 3.3 Replacement of yrrU by its presumably orthologous E. coli counterpart pfs). B. subtilis were grown in Luria-Bertani medium and/or minimal salt medium. The medium was supplemented with 50 mg/liter L-tryptophan and 50  mg/liter thymine when necessary. Antibiotics were added at the following concentrations: ampicillin, 100 mg/liter, trimethoprim, 10 mg/liter (Sekowska Pg. 256, Materials and Methods, lines 1-7, line 20, Col. 2, line 1).
Sekowska does not disclose forming a bacterial spore from said spore-forming bacterium as recited in claim 18.
Mandelstam teaches thymine-starved cells (thymine-requiring mutants of Bacillus subtilis) are unable to form spores and are unable to perform even the earlier steps of sporulation (Mandelstam Abstract, lines 1 and 5-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Sekowska and Mandelstam to expect culturing of Sekowska's Bacillus cells in thymine-supplement medium to form bacterial spores, because Mandelstam discloses thymine-starved cells are unable to form spores. There would have been a reasonable expectation of success, because Mandelstam discloses effects of medium on the same bacteria disclosed by Sekowska.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657          

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631